Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 11/14/2022 does not place the application in condition for allowance.
	The previous art rejections are withdrawn due to Applicant’s amendment.
	New analysis follows.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2009/0014058 to Croft.
Regarding claims 1 and 12-15, Croft teaches a system comprising
at least one photovoltaic module (each “active unit” 702 of Fig. 7 comprises a photovoltaic module (¶0037, 0038) installed on a roof deck 
at least one electrical connector (DC busbar 705) electrically connected to the at least one photovoltaic module (¶0041, 0042)
at least one electrical component (inverter of ¶0041) electrically and removably connected to the at least one electrical connector (¶0040)
wherein the at least one electrical component is adjacent to the at least one photovoltaic module (specifically see inset of Fig. 7; ¶0041: “in the inset of FIG. 7, an inverter 703 is located adjacent to its respective photovoltaic module comprising photovoltaic cells 704”)
wherein the at least one electrical component includes 
a housing 708
wherein the housing 708 includes a base (the embodiment in of housing 708 is a rectangular parallelepiped, the bottom obscured surface reads on a base)
wherein the base is electrically connected to the at least one photovoltaic module (the electrical connectors extend into and out of the base and are structurally connected to the base)
an electronic component 706 removably located within the housing 708
wherein the electronic component includes an inverter
wherein the at least one electrical component is not mechanically mounted to the at least one photovoltaic module (the photovoltaic module and inverter are mutually mechanically mounted to the same sheet, ¶0043)
wherein the electronic component 706 is moveable between two positions:
an installed position (not shown in Fig. 7 inset), in which the electronic component 706 is mated with an installed within the base of the housing 708 
a disconnected position (shown in Fig. 7 inset), in which the electronic component 706 is disconnected from the base of the housing 708, wherein, when the electronic component is in its disconnected position, the base remains electrically connected to the at least one photovoltaic module, and wherein the at least one photovoltaic module remains installed on the roof deck.
Per claim 12, Croft teaches the limitations of claim 1. The at least one photovoltaic module includes a plurality of photovoltaic modules (Fig. 7 illustrates a plurality of active units 702), and wherein the at least one electrical component includes a plurality of electrical components (the active units 702 each include an inverter that is associated with each photovoltaic module).
Per claim 13-15, Croft teaches the limitations of claim 1. The at least one photovoltaic module includes a first layer (Fig. 3 shows an exemplary module comprising a first layer 13a, which includes a thermoplastic polyolefin (TPO) polymer (¶0028, 0030).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croft as applied to claim 1 above, and further in view of US PGPub 2014/0266289 to Della Sera (of record).
Regarding claims 3-6, Croft teaches the limitations of claim 1. Croft does not specifically teach a cap removably attached to the base. Croft teaches that the electronic component is moveable between two positions, and held in the installed position by clamping or snap-fitting (¶0042). Della Sera teaches a similar housing (shown in Fig. 6,  7) comprising a similar electronic component (any of 61-64), wherein the housing includes a base (40A) and a cap (any of 51A-54A), configured so that the cap may be removably attached to the base (Figs. 11-13, ¶0096-0101). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a cap removably attached to the base in the housing to make the system easier to install, maintain, and replace as necessary (¶0015, 0028, 0086).
The combination of references therefore teaches that an electronic component (702 of Croft; analogous 61 of Della Sera) is attached to the cap (e.g. 54A of Figs. 11-13 of Della Sera), and the cap is removed from the housing when the electronic component is in its disconnected position.
The combination of references teaches that the cap includes at least one tab (51T-54T of Fig. 7 of Della Sera) and the base includes at least one slot (48A) that is sized and shaped to removably receive the at least one tab (Figs. 9-13 of Della Sera).
Croft teaches that the at least one photovoltaic module includes a plurality of photovoltaic modules (Fig. 7 illustrates a plurality of active units 702), and that the at least one electrical component includes a plurality of electrical components (the active units 702 each include an inverter that is associated with each photovoltaic module). Therefore the combination of references teaches that the at least one tab includes a plurality of tabs (such as 54T of Della Sera) and the at least one slot includes a plurality of slots (48A) each of which is sized and shaped to removably receive a corresponding one of the plurality of tabs.
Regarding claim 10, Croft teaches the limitations of claim 6. Croft teaches that the system comprises at least one wireway (inset of Fig. 7 shows a region comprising wires  707) installed proximate to an end of the at least one photovoltaic module, and wherein the at least one electrical component is located within the at least one wireway.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croft and Della Sera as applied to claim 10 above, and further in view of US PGPub 2019/0123679 to Rodrigues and US PGPub 2017/0159292 to Chihlas (of record).
Regarding claim 11, modified-Croft teaches the limitations of claim 10. Croft teaches that the base is attached to an exterior surface of the at least one wireway (the bottom of 708 is affixed to the outward facing surface of the sheet; Fig. 7). The combination of references does not specifically teach at least one cover. Rodrigues teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include at least one cover (56a of Fig. 7), removably attached to the at least one wireway, in order to protect the electronic components while allowing replacement if necessary (¶0036-0038). 
The at least one cover necessarily has an interior surface (obscured, facing into page in Fig. 7 of Rodrigues). Rodrigues does not teach or suggest attaching the cap to the interior surface of the at least one cover. Chihlas, however, teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form such covers (such as element 1204 of Fig. 12) to have their interior surface attached to a covered electrical element (1242; ¶0061-0064). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croft and Della Sera as applied to claim 5 above, and further in view of US PGPub 2015/0188486 to Marroquin (of record).
Regarding claim 7, modified-Croft teaches the limitations of claim 5. Della Sera does not teach an O-ring attached to the cap. Marroquin teaches a similar electrical component, and teaches that ingress of moisture can be reduced between two elements by inclusion of an o-ring attached to an element (¶0047). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form an O-ring attached to the cap in order to prevent ingress of moisture.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croft and Della Sera as applied to claim 5 above, and further in view of US PGPub 2017/0353150 to Alon (of record).
Regarding claim 8, modified-Croft teaches the limitations of claim 5. Della Sera does not teach gel located within the at least one slot. Alon teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to apply gel at locations of such tabs and slots in order to improve water or humidity resistance (¶0386).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croft as applied to claim 1 above, and further in view of US PGPub 2022/0224240 to Takagi (of record).
Regarding claim 9, Croft teaches the limitations of claim 1. Croft does not teach the thickness of the housing. Takagi teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form the housing with a thickness of 0.3 mm to 3.5 mm, as such a thickness is convention (¶0037). The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). As such, the thickness of the housing taught by the combination of references overlaps the claimed range of thickness. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croft, and further in view of Della Sera.
Regarding claim 20, Croft teaches a system comprising
at least one photovoltaic module (each “active unit” 702 of Fig. 7 comprises a photovoltaic module (¶0037, 0038) installed on a roof deck 
at least one electrical connector (DC busbar 705) electrically connected to the at least one photovoltaic module (¶0041, 0042)
at least one electrical component housing (inverter of ¶0041) electrically connected to the at least one electrical connector (¶0040)
wherein the at least one electrical component housing is adjacent to the at least one photovoltaic module (specifically see inset of Fig. 7; ¶0041: “in the inset of FIG. 7, an inverter 703 is located adjacent to its respective photovoltaic module comprising photovoltaic cells 704”)
wherein the at least one electrical component is not mechanically mounted to the at least one photovoltaic module (the photovoltaic module and inverter are mutually mechanically mounted to the same sheet, ¶0043)
wherein the at least one electrical component housing includes a base 708 and an element 706
wherein the base is electrically connected to the at least one photovoltaic module (the electrical connectors extend into and out of the base and are structurally connected to the base)
wherein the element 706 includes at least one electronic component
wherein the element 706 is moveable between two positions:
an installed position (not shown in Fig. 7 inset), in which the element 706 is mated with the base 708 and the within the base 
a disconnected position (shown in Fig. 7 inset), in which the element 706 is disconnected from the base 708, wherein, when the element 706 is in its disconnected position, the base remains electrically connected to the at least one photovoltaic module.
The element 706 provides the function of an electronic component, specifically an inverter. Croft does not specifically teach that the element 706 is a cap, which includes at least one electronic component within the cap. Croft teaches that the element 706 is moveable between two positions, and held in the installed position by clamping or snap-fitting (¶0042). Della Sera teaches a similar housing (shown in Fig. 6,  7) including a base (40A) and a cap (e.g. 51A) which includes an electronic component (61) within the cap, configured so that the cap may be configured in between two positions (Figs. 11-13, ¶0096-0101). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a cap in the housing, an electrical component within the housing, to make the system easier to install, maintain, and replace as necessary (¶0015, 0028, 0086). As such, the cap of modified-Croft is capable of achieving the installed and disconnected position.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-15, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan S Cannon whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan S. Cannon
Primary Examiner
Art Unit 1726



/RYAN S CANNON/Primary Examiner, Art Unit 1726